NOT FOR PUBLICATION

                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE

JOSHUA MICHAEL GRAHAM,        :
                              :    CIV. NO. 19-6757 (RMB-KMW)
               Plaintiff      :
     v.                       :              OPINION
                              :
S.L.E.O. MARK ROWE,           :
VINELAND POLICE DEPT.,        :
AND VINELAND MUNICIPAL COURT, :
                              :
               Defendants     :

BUMB, DISTRICT JUDGE

     Plaintiff Joshua Michael Graham, incarcerated in South Woods

State Prison, filed a civil rights complaint on February 25, 2019.

(Compl., ECF No. 1.) Plaintiff filed an application to proceed in

forma pauperis under 28 U.S.C. § 1915(a), which provides, in

relevant part:

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement … of any suit … without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.

          (2) A prisoner seeking to bring a civil action
          … without prepayment of fees … in addition to
          filing the affidavit filed under paragraph
          (1), shall submit a certified copy of the
          trust fund account statement (or institutional
          equivalent) for the prisoner for the 6-month
          period immediately preceding the filing of the
          complaint or notice of appeal, obtained from
          the appropriate official of each prison at
          which the prisoner is or was confined.

     The trust account statement that Plaintiff provided from

South Woods State Prison is not certified by the appropriate prison

official and covers only the dates January 16, 2019 through

February 19, 2019. (ECF No. 1-1 at 8-10.) The statute requires a

certified trust account statement for a six-month period from each

prison where the prisoner was confined in that six-month period.

Therefore, the Court will deny Plaintiff’s IFP application without

prejudice and administratively terminate this action.1

     Plaintiff may reopen this action if he timely submits a

properly completed IFP application or pays $400.00 for the filing

and administrative fees. Plaintiff should be aware that a grant of

IFP status still requires payment of the $350.00 filing fee in



1U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

          Except as otherwise directed by the Court, the
          Clerk shall not be required to enter any suit,
          file any paper, issue any process or render
          any other service for which a fee is
          prescribed by statute or by the Judicial
          Conference of the United States, nor shall the
          Marshal be required to serve the same or
          perform any service, unless the fee therefor
          is paid in advance. The Clerk shall receive
          any such papers in accordance with L.Civ.R.
          5.1(f).


                                 2
installments, if available in the prisoner’s trust account. See

U.S.C. § 1915(b)(1).

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such

relief.2 For the reasons discussed below, upon conclusive screening

of the complaint, the Court would dismiss the Vineland Police

Department and Vineland Municipal Court as defendants from this

action.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
standards   than   formal   pleadings   drafted   by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than
                                  4
conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff    alleges   the   following   facts   in   his   complaint,

accepted as true for purposes of screening pursuant to 28 U.S.C.

§§ 1915(e)(2)(B); 1915A(b). On March 21, 2017, Plaintiff was

sitting in the back of Vineland Municipal Court when Special Law

Enforcement Officer (“SLEO”) Mark Rowe (“Officer Rowe”) approached

Plaintiff and told him to his remove his turban. (Compl., ECF No.

1, ¶6.) Plaintiff refused because he is a Muslim. (Id.) Officer

Rowe asked Plaintiff to step out of the courtroom and Plaintiff

complied. (Id.)

      Officer Rowe was not wearing a body camera. (Compl., ECF No.

1, ¶6.) Officer Rowe punched Plaintiff, causing his turban to fall

off. (Id.) There were no cameras in the room where this occurred.

(Id.) Plaintiff tried to run out of the room and Officer Rowe tried

to pull Plaintiff to the ground, but Rowe lost his footing. (Id.)
                                     5
Plaintiff assumed he was under arrest, so he laid on the ground

and Officer Rowe handcuffed him and continued to assault him, along

with Officer James Sharpless. (Compl., ECF No. 1, ¶6.) Officer

Rowe grabbed Plaintiff’s throat and choked him. (Id.) Plaintiff

could not breathe, so he lunged forward to get Officer Rowe’s hand

off his throat. (Id.) Officer Rowe responded by punching Plaintiff

in the jaw. (Id.)

      As Officers Rowe and Sharpless began to usher Plaintiff out,

Rowe began to choke Plaintiff again until he cried, then stopped

and choked him again. (Id.) Plaintiff was taken to a hospital for

a   sore   jaw    and    stiff      neck.   (Id.)    This    occurred     on   “court

surveillance.” (Id.)

      Plaintiff alleges Officer Rowe attacked him based on his

religion and used excessive force against Plaintiff while he was

handcuffed. (Compl., ECF No. 1, ¶4b.) Plaintiff alleges his arrest

was unlawful because Officer Rowe was not wearing a body camera

and the arrest was not recorded in a room with a camera. (Id.)

      Plaintiff        named   as    defendants     the   Vineland     City    Police

Department       and    Vineland     Municipal      Court,    as    Officer    Rowe’s

employers.       (Id.,    ¶¶4c,      d).    Plaintiff       makes   the   following

allegation against the Vineland City Police Department:

             They put a special law enforcement officer in
             the court to authorize arrest without being
             fully equipped with a body camera. They also
                                            6
          trained the cop to arrest civilians. They did
          nothing to the officer after I made Internal
          Affair report. Authorize a cop to effect
          arrest in an area with no cameras.

(Compl., ECF No. 1, ¶4c.)

     Similarly, Plaintiff alleges the following against Vineland

Municipal Court:

          They did not have a body camera on the cop. In
          the room he initially took me in had no
          cameras. The Municipal Court of Vineland hired
          a copy to affect arrest without being full-
          time and statutorily empowered to do so. Cop
          was still on duty after I made Internal
          Affairs Report. He still worked [at] the
          Municipal Court. Allow the cop to take me in
          unsurveillance room. The court should have had
          all   the   rooms   equipped   with   cameras.
          Especially if the cop did not have one on but
          was giv[en] the power to arrest.

(Id., ¶4d.)

     B.   Section 1983 Claims

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....
                                7
     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     If Plaintiff submits a new IFP application with a certified

trust account statement for the six-month period preceding his

complaint and the court grants his IFP application, Plaintiff’s

Fourth Amendment excessive force claim and his First Amendment

free exercise of religion claims against Officer Rowe may proceed.

     The Vineland Police Department and the Vineland Municipal

Court, however, are not “persons” within the meaning of 42 U.S.C.

§ 1983, and the Court would dismiss the § 1983 claims against them.

A plaintiff may bring a § 1983 action against a local government

body, such as the City of Vineland, if

          the   action    that   is    alleged   to   be
          unconstitutional implements or executes a
          policy statement, ordinance, regulation, or
          decision officially adopted and promulgated by
          that body's officers. Moreover, although the
          touchstone of the § 1983 action against a
          government body is an allegation that official
          policy is responsible for a deprivation of
          rights protected by the Constitution, local
          governments, like every other § 1983 “person,”
          by the very terms of the statute, may be sued
          for   constitutional    deprivations   visited
                                 8
           pursuant to governmental “custom” even though
           such a custom has not received formal approval
           through the body's official decisionmaking
           channels.

Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658,

690–91 (1978). There is no constitutional right to be free from an

arrest that is not recorded by a camera or to be arrested by an

officer who is employed full-time.

     C. State Law Tort Claim

     The Court also notes Plaintiff states that he submitted a

“tort” to the Department of Treasury in Trenton, New Jersey,

“within the time constraints.” (Compl., ECF No. 1, ¶5.) Plaintiff,

however, has not pled a tort claim under N.J.S.A. 59:8-1 et seq.

against   any   defendant.   If   Plaintiff   can   cure   any   of   these

deficiencies in his complaint, he may file an amended complaint.

III. CONCLUSION

     For the reasons stated above, the Court will administratively

terminate this action.

An appropriate Order follows.



DATE: July 10, 2019

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                    9
